 1                            UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 VICTOR VAZQUEZ,                                        Case No.: 2:18-cv-00889-APG-VCF

 4         Plaintiff                                   Order for Proposed Joint Pretrial Order

 5 v.

 6 RGS FINANCIAL, INC.,

 7         Defendant

 8        Pursuant to the scheduling order, the proposed joint pretrial order was due September 3,

 9 2010. ECF No. 14. The parties have not filed one.

10        IT IS THEREFORE ORDERED that the parties shall file a proposed joint pretrial order

11 that complies with the Local Rules on or before September 20, 2019.

12        DATED this 9th day of September, 2019.

13

14
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
